MEMORANDUM **
Gil Delatorre Velarde, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we review de novo due process claims, Fernandez v. Gonzales, 439 *602F.3d 592, 603 (9th Cir.2006). We deny the petition for review.
The BIA did not abuse its discretion in denying Petitioner’s successive motion to reopen because the motion was numerically barred and failed to meet any regulatory exception. See 8 C.F.R. §§ 1003.2(c)(2)-(3).
Petitioner’s contention that the BIA violated due process by failing to consider the evidence of hardship he submitted with the motion therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.